Citation Nr: 1529891	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  02-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder, to include lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1972 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2001 decision of the Los Angeles, California Regional Office (RO), which determined that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder had not been submitted.

The matter of the Veteran's application to reopen a previously denied claim has been before the Board on numerous occasions and was initially denied by the Board in a January 2003 decision that was vacated by the United States Court of Appeals for Veterans Claims (Court) in June 2003.  It was most recently remanded by the Board in September 2014 for a hearing which the Veteran failed to attend.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1996 decision, the RO denied service connection for a low back strain.  The Veteran did not file a timely appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the November 1996 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the presence of a current diagnosed disorder.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The November 1996 decision denying service connection for a low back strain became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
      
2.  Evidence received since the November 1996 decision is new and material to reopen a claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

In a November 1996 RO decision, service connection for a low back disorder, which the RO styled as a "low back strain," was denied.  The denial was based on a lack of evidence showing a relationship between any then-current low back symptoms and in-service complaints of back injuries.  The Veteran did not timely appeal from the denial, and it became final.  The Veteran now seeks to reopen the previously denied claim.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

At the time of the prior denial, the evidence of record showed evidence of a low back strain during service, but a normal spine on separation examination in November 1976.  Radiographic imaging in January 1996 showed a "normal lumbosacral spine," and "normal alignment with no displacement or significant anomalies," but "definite degenerative arthritis hypertrophic type, involving the posterior facet joints bilateral, L5-S1" on x-ray imaging in June 1996.  At that time, a VA examiner determined that the Veteran's only diagnosis was "subjective complaints of . . . lower back ache."

Since November 1996, evidence has been added to the record which includes numerous radiographic imaging and electromyography reports verifying that the Veteran has lumbar radiculopathy with a bulging disk and neural foraminal narrowing at the L5-S1 level which is associated with pain radiating to the lower extremities and bladder incontinence.  Additionally, an October 1999 x-ray report reflects the presence of degenerative spondylosis.  The Board finds that the foregoing evidence is both new to the extent that it was not previously before VA, and material to the extent that it relates to the presence of a current diagnosed disorders.  Thus, the additional evidence is new and material to reopen service connection for a low back disorder, and the claim is reopened.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  To the extent that the Board is reopening the claim of service connection for a low back disorder, the Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.



REMAND

New VA Examination

The Board finds that a new VA examination must be conducted in order to properly adjudicate the Veteran's claim.  Specifically, the record reflects one or more current back-related diagnoses and in-service complaints of low back symptoms, but insufficient competent evidence on file to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board recognizes that the Veteran's claim has been continuously under adjudication since it was filed in September 2000.  However while further delay is regrettable, it is also unavoidable as the 1996 VA examination of record is inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his back.  The examiner should perform a physical evaluation of the Veteran and should review the claims file, to include service treatment records and an April 1978 Workers' Compensation document describing a post-service injury aboard the USS Gridley.

The examiner should identify each of the Veteran's current low back disorders to include both orthopedic and neurologic disorders referable to the spine.  For each disorder identified, the examiner should state whether such disorder at least as likely as not (i.e., to at least a 50 percent degree of probability) had its onset during service, or is otherwise related to service, to included in-service complaints of low back pain.
		
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


